             Case 1:20-cr-00080-KWR Document 2 Filed 01/09/20 Page 1 of 2
                                                                                        Ffltmm
                                                                             UNITED STATE$ N!liJ-ili:I ]T CCII]IiT
                                                                               ALBUQtjH[:i(]U*,   lri i,:'":rJ i,ri   *.   .i   ir:,3

                             IN THE LTNITED STATES DISTRICT COURT                       JAN 0     9   20?0

                               FOR THE DISTRICT OF NEW MEXICO
                                                                                 MITCI-lELL H. ii:i,"Fu,i3
                                                                                        CLHRK
UNITED STATES OF AMERICA,                          )
                                                   )
                Plaintiff,                         )        cR.No.   bo -6 o      Wb
                                                   )
       vs.                                         )        Count 1: 18 U.S.C. $$ 1153 arrdlll2:
                                                   )        Involuntary Manslaughter;
JODIE MARTINEZ,                                    )
                                                   )
                                                   )        Count 2: 18 U.S.C. $$ 1153 and
                                                   )        113(a)(6): Assault Resulting in Serious
                Defendant.                         )        Bodily Injury.

                                        INDICTMENT
The Grand Jury charges:
                                               Count    1



       On or about July 6, 2019, in Indian Country, in McKinley County, in the District of New

Mexico, the Defendant, JODIE MARTINEZ, anlndian unlawfully killed John Doe, while in

the commission of an unlawful act not amounting to a felony, that is while: (1) violating New

Mexico's statute prohibiting driving under the influence of drugs, N.M. Stat. Ann. $ 66-8-102,

by driving a vehicle and as the result of using drugs, being less able to the slightest degree,

mentally and physically, to exercise the clear judgment and steady hand necessary to handle a

vehicle with safety to the person and the public; and (2) violating New Mexico's statute

prohibiting reckless driving, N.M. Stat. Ann. $ 66-8-113, by driving a motor vehicle without due

caution and circumspection and with a wanton and reckless disregard for human life when she

knew and should have known that her conduct imperiled the lives of others.

       In violation of 18 U.S.C. 8$ 1 153 and   lll2.
           Case 1:20-cr-00080-KWR Document 2 Filed 01/09/20 Page 2 of 2




                                             Count 2

        On or about July 6, 2019, in Indian Country, in McKinley County, in the District of New

 Mexico, the defendant, JODIE MARTINEZ, anlndian, assaulted Jane Doe, and the assault

 resulted in serious bodily injury.

        In violation of 18 U.S.C. $$ 1153 and 113(a)(6).

                                                     A TRUE BILL:


                                                       lsl
                                                     FOREPERSON OF THE GRAND JURY




 Assistant Uni


%"12/30/2ots
